DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/368,740 that the Applicant filed on March 28, 2019 and presented 12 claims.  Claims 1, 4, 6, and 8-12 were amended via the preliminary amendment of July 23, 2020.  Claims 1-12 remain pending in the application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “20” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Examiner objects to the abstract, as copying and pasting a claim does not serve as an abstract.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites steps “(b)” and “(c),” but a step “(a)” is not recited.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6 recites “a prior step (a)” and there is no step “(a)” within the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2016/0048689, “Wiener”) in view of Davidson et al. (US 2011/0035601, “Davidson”).
Regarding Claim 1
Wiener discloses
A method for implementing a cryptographic function for a secret key (¶ [0097], i.e., the implementation of a cryptographic algorithm that makes use and thus is for a secret key that is to be kept secret from an attacker; see also Davidson ¶ [0031], i.e., the “hid[ing] of secret keys” associated with a cryptographic function), the method comprising the implementation, by a data processor (¶ [0145], “a processor of the system”) of an equipment (¶ [0096], e.g., the “mobile telephone”), of steps: 
(b) Constructing a unique sequence of cryptographic macro-instructions (¶¶ [0057]-[0058], “In some embodiments of the invention, each implementation uses a respective predetermined output representation that is different [and therefore unique] from the respective predetermined output representation used by the other implementations;” and at least Fig. 4, ¶ [0044] for detailing the associated marco-instructions, i.e., “Again, each of the functions X and Y can respectively be implemented as one or more of instructions, code, logic or lookup tables or any combination thereof, as discussed above.”),
…1 , based on: 
- a generic list of cryptographic macro-instructions…2 (¶¶ [0039]-[0043], i.e., “The implementation 310 of the function might involve one or more processing steps which comprise one or more of [Advanced Encryption Standard (AES) cryptographic] instructions, code, logic, lookup tables or any combination thereof in order to provide the processed data X(d) at the output 316 in response to receiving data d at the input 312.”); and 
3 …; 
(c) Executing, by said virtual machine (of Davidson), said unique sequence of cryptographic macro-instructions (¶¶ [0097]-[0099], “it is desired to prevent an attacker from being able to access or deduce this secret or sensitive data, particularly when the algorithm is executed in software in a white-box environment,” and “…also using those implementations as part of the execution of, or the processing of, the cryptographic algorithm.”).
Wiener doesn’t disclose
	1 …representing said cryptographic function for said secret key, 
	2 …executable by a given virtual machine;
	3 - an individual file of data describing said sequence;
Davidson, however, discloses
	1 …representing said cryptographic function for said secret key (¶¶ [0111]-[0112], “Basically, the constant key is propagated throughout the decryption routine, and random bijections are used at each step of the AES computation to make the key significantly harder to extract,” and “Some portions are encrypted repeatedly, to make it harder for the attacker to recover AES keys and decrypt the binary.  By having the key(s) protected in this manner, it is difficult for an attacker to extract the key(s) needed to decrypt the program.”),
	2 …executable by a given virtual machine (Fig. 2, ¶ [0060], “It should be appreciated that the execution environment may be a variety of available types, including but not limited thereto the following: software dynamic translation (SDT), virtual machine (VM), Java VM, Strata VM, program simulators, program emulators, or virtualization systems, or any combinations thereof,” ¶ [0106], “An aspect ;
	3 - an individual file of data describing said sequence (Fig. 2, ¶¶ [0049]-[0051], “Still further yet, the computer software preparation transformation 16 may comprise altering the computer software code [with the associated alterations involving data] such that proper execution (of the prepared software code, for example, but not limited thereto) is difficult without undoing the alterations [that involve data]. The altering may include at least one of the following [types of data]: altering constant operands, program control flow, program data layout, data initialization information, instruction encoding, or file format, or any combination thereof,” i.e., the “file format” contains the instructions or code (of Wiener) and prepares it as a file of data in a “file format” to be run in the “execution environment”);
	Regarding the combination of Wiener and Davidson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of Wiener to have included the virtual machine feature of Davidson. One of ordinary skill in the art would have been motivated to incorporate the virtual machine feature of Davidson because Davidson teaches that “Combined with frequent flushing of the virtual machine's fragment cache, this invention provides significantly stronger protection than statically-applied anti-tampering and obfuscation alone,”  see Davidson ¶ [0106], i.e., the execution of the data file (having a “file format”) associated with implementing AES within the virtual machine improves security. 
Regarding Claim 2
Wiener in view of Davidson (“Wiener-Davidson”) discloses the method according to claim 1, and Wiener further discloses
wherein said individual file (of Davidson ¶ [0106]) defines said unique sequence of cryptographic macro-instructions (¶¶ [0057]-[0058]) as a sequence of elements of said generic list of cryptographic macro-instructions (at least Fig. 1, ¶¶ [0007]-[0020], i.e., the AES process steps, such as SubBytes and ShiftRows, act as elements).  
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
Regarding Claim 3
Wiener-Davidson discloses the method according to claim 2, and Davidson further discloses 
wherein said data describing said sequence (¶¶ [0049]-[0051]) successively identify each of the macro-instructions (of Wiener Fig. 4, ¶ [0044]) of said sequence in said generic list of cryptographic macro-instructions (¶ [0108], “To provide strong assurance against any static attacks, the invention uses a proven strong encryption algorithm, such as AES” where Wiener at Fig. 1, ¶¶ [0007]-[0020] greater details on AES and the successive[] execution of macro-instructions that are identif[ied] with AES). 
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
Regarding Claim 4
Wiener-Davidson discloses the method according to claim 1, and Wiener further discloses
wherein the individual file (of Davidson ¶¶ [0049]-[0051]) is uniquely associated with the secret key (¶¶ [0057]-[0058] ““In some embodiments of the invention, each implementation uses a respective predetermined output representation that is different [and therefore unique] from the respective predetermined output representation used by the other implementations,” i.e., the “different” representations lead to unique[] associate[ions] involving a specific implementation of AES that involves and is for the secret key).
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.
Regarding Claim 5
Wiener-Davidson discloses the method according to claim 4, and Wiener further discloses
wherein the individual file (of Davidson ¶¶ [0049]-[0051]) is a function of the secret key (Fig. 3, ¶¶ [0039]-[0043], i.e., Fig. 3 readily illustrates the functional nature of data within AES, where the secret key is a function of the macro-instructions included in the individual file, where the macro-instructions implement the AES scheme for the secret key). 
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5. 
Regarding Claim 6
Wiener-Davidson discloses the method according to claim 4, and Davidson further discloses
comprising a prior step (a) of obtaining a generic application capable of implementing said virtual machine (Fig. 2, ¶ [0060], “It should be appreciated that the execution environment may be a variety of available [generic application] types, including but not limited thereto the following [that may be obtain[ed]]: software dynamic translation (SDT), virtual machine (VM), Java VM, Strata VM, program simulators, program emulators, or virtualization systems, or any combinations thereof.”) and including said generic list of cryptographic macro-instructions executable by the virtual machine, and of said individual file (Fig. 2, ¶¶ [0049]-[0055], i.e., via the steps of “prepar[ing] computer software” and “prepar[ing] the execution environment,” the macro-instructions of the individual file are included with respect to the virtual machince).
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.
Regarding Claim 7
Wiener-Davidson discloses the method according to claim 6, and Davidson further discloses 
wherein obtaining said individual file comprises the subsequent loading of the file by said application (Fig. 2, ¶¶ [0049]-[0051], i.e., after step 22 of preparing the software, the software is obtain[ed] by the execution environment 26).
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
Regarding Independent Claims 10, 11, and 12
mutatis mutandis, to the subject matter of claims 10-12. Therefore, claims 10-12 are rejected, for similar reasons, under the grounds set forth for claim 1.
B.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Davidson, and further in view of Ionescu et al. (2015/0106616, “Ionescu”).
Regarding Claim 8
Wiener-Davidson discloses the method according to claim 7, and Davidson further discloses 
wherein the generic application is loaded by the equipment...1 (Fig. 2, ¶¶ [0049]-[0055], [0096],  i.e., the loading of the “execution environment” comprising the “virtual machine” is loaded by the attendant computer system that acts as equipment), and 
the individual file is loaded by the application…2 (Fig. 2, ¶¶ [0049]-[0055], i.e., the individual file with the “file format” is loaded into the “execution environment”).  
Wiener-Davidson doesn’t disclose
	1 …from a first application platform server,
	2 …from a second server holding the secret key.
Ionescu, however, discloses
	1 …from a first application platform server (¶ [0031], “The applications 210 may include applications that provide utility, entertainment, and/or productivity functionalities to a user of the electronic device 108,” with the “application” responsible for implementing the virtual machine “provid[ing] utility”),
	2 …from a second server holding the secret key (¶ [0015], i.e., the transfer of “authentication credentials,” which are equivalent to the individual file as disclosed by Davidson, from the “bootstrap server 122” that serves as the second server, and holds a “shared secret key”).
	The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 8.
Regarding the combination of Wiener-Davidson and Ionescu, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of Wiener-Davidson to have included the two-server feature of Ionescu. One of ordinary skill in the art would have been motivated to incorporate the two-server feature of Ionescu because Ionescu teaches a method that enable “automatic authentication to application servers … without requesting user input of user credentials.”  See Ionescu ¶ [0017]. 
Regarding Claim 9
Wiener in view of Davidson, and further in view of Ionescu discloses a method according to claim 8, and Davidson further discloses 
wherein the loading of the individual file (Fig. 2, ¶¶ [0049]-[0055]) comprises…1, 
2 …, and 
the reception of the individual file by the equipment (Fig. 2, ¶¶ [0049]-[0055], i.e., the individual file is received into the “execution environment”).  
Ionescu further discloses
1 …beforehand the sending of a request to the second server (¶ [0039], i.e., “For example, the application server 112 may send a request that includes a temporary second server that acts as a] bootstrap server 122.”)
2 the generation by the second server of the individual file from the secret key (¶ [0015], “the authentication credentials may include a temporary identifier and a shared secret key,” and thus the authentication credentials, which corresponds to the individual file as disclosed by Davidson, is generat[ed] from the “secret key”),
The rationale to combine Wiener and Davidson is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 9.
The rationale to combine Wiener-Davidson and Ionescu is the same as provided for claim 8 due to the overlapping subject matter between claims 8 and 9.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491